Title: To Alexander Hamilton from William S. Smith, 6 April 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade April 6th. 1800
          
          Inclosed I have the honor of presenting Capt. Pattersons Letter of resignation his particular situation, and the distress it will cause to Mrs. Patterson should he not obtain permission to retire from Service, will no doubt have their full weight on your mind, These and Circumstances connected, with the general situation of affairs, and his candid declaration that his continuance in service, would be more injurious to him, than beneficial to his Country, which I am perfectly satisfied is an opinion well founded—I hope will ensure him, your Countenance and aid, to obtain for him, an acceptance of his resignation—I have the Honor to be—with great respect Sir, Your most Obedt. Humble Servt.
          
            W. S. Smith Lt. Colo. of ye. 12th.
          
        